Citation Nr: 0324520	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  95-42 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for cervical spine arthritis from November 25, 2002.  

2.  Entitlement to a disability rating in excess of 10 
percent for cervical spine arthritis prior to November 25, 
2002.  

3.  Entitlement to a disability rating in excess of 10 
percent for thoracic spine arthritis.  

4.  Entitlement to a disability rating in excess of 20 
percent for lumbar spine arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant retired from active 
military service in February 1979 with more than 20 years of 
active duty, which included service during the Korean 
Conflict.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In September 1997 and September 1998, 
the Board remanded the case for additional development.  In a 
January 2003 rating decision, the RO awarded a 30 percent 
rating for the cervical spine arthritis, effective November 
25, 2002.  


REMAND

On the most recent VA orthopedic examination in November 2002 
to ascertain the nature and severity of arthritis in the 
appellant's spine, the examiner indicated that the appellant 
had degenerative disc disease of the cervical, thoracic, and 
lumbar spine, which was "likely to be service connected".  

The issue of service connection for degenerative disc disease 
of the cervical, thoracic, and lumbar spine has not been 
addressed by the RO and is inextricably intertwined with the 
current claim for increased ratings for his service-connected 
arthritis in each of those spinal segments and must be 
considered in properly rating the severity of each of the 
disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).   

Accordingly, the Board remands this case to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  

2.  The RO should contact the Bay Pines 
VA Medical Center and request the 
appellant's medical records dated since 
September 2002.  All records obtained 
should be associated with the claims 
file.  

3.  After completion of the above 
requested development, the RO should 
adjudicate the matter of service 
connection for degenerative disc disease 
of the spine.  Following this, the RO 
should adjudicate the claim for higher 
ratings for service-connected disability 
of the spine.  If any of the benefits 
sought on appeal remains denied for which 
a notice of disagreement has been filed, 
the appellant and his representative 
should be provided a supplemental 
statement of the case.  For any issue 
addressed for the first time in a 
supplemental statement of the case, the 
appellant must file a timely substantive 
appeal in order to perfect an appeal.  
The appellant and his representative 
should be afforded the appropriate period 
of time to respond.  Thereafter, the case 
should be returned to the Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

